Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 2021-08-13 with respect to claims 8-9, 11, and 16 have been fully considered but they are not persuasive. With respect to the argument in the first paragraph of p. 11 that Kishimoto does not disclose an offset mounting bracket “wherein the at least one connection point on the outer surface of the primary member is spaced apart from the top surface of the water storage tank in a direction away from the bottom surface of the water storage tank”, the examiner disagrees. Kishimoto does disclose a connection point above the top surface of the water storage tank (Kishimoto, fig. 4, connecting fixing portion 5b to bolt 12a to vertical plate portion 6b, the connection located above the top surface of the water storage tank). The examiner believes the applicant is using a different definition for “connection point” than that the examiner is using, and the examiner invites the applicant to amend the claims to clarify this definition. The definition the examiner is using is described in the claim interpretation section below.
Applicant’s arguments with respect to claim(s) 19- 21 and 23-35 have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claim 19 is objected to because of the following informalities:  The claim would be clearer if the second amendment to the claim stated instead “wherein the at least one connection point is configured to accept a fastener in a direction substantially perpendicular to the top surface.  Appropriate correction is required.
Claims 21 and 27 are objected to because of the following informality: These claims recite “the connecting member”, which lacks antecedent basis. The examiner is interpreting the claims as if they recited “the connecting members”. Appropriate correction is required.
Claim 29 are objected to because of the following informality: The claim recites “wherein the lower support bracket, bottom surface is coplanar with the water storage tank bottom surface”, which the examiner believes was intended to state “wherein the lower support bracket
Claim Interpretation
The phrase “connection point” is used in the amended claims without being defined in the specifications. The phrase “connection point” occurs only in para. 0037 of the published application: “The primary member provides an interface to connect a heat engine and can be the primary connection point for mounting a heat engine.” Merriam-Webster’s dictionary defines connection as “something that joins or connects two or more things” and point as “a geometric element that has zero dimensions and a location determinable by an ordered set of coordinates”. The examiner is interpreting “connection point” as any point where a connection between two or more things is made.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 21 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 21 and 23 recite the limitation "the stabilization member".  There is insufficient antecedent basis for this limitation in the claim. The examiner is interpreting these claims as if they recited “a stabilization member”.
Claim 23 recites the limitation "the supporting surface ".  There is insufficient antecedent basis for this limitation in the claim. The examiner is interpreting these claims as if they recited “a supporting surface”.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 16 depends on cancelled claim 14. The examiner is interpreting claim 16 as if it instead depended on amended claim 8.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 8-9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kishimoto (JP-2016156524-A) in view of Lesage (US-20150047578-A1).
Regarding claim 8, Kishimoto discloses:
A hot water supply system comprising:
an offset mounting bracket comprising:
a primary member (Kishimoto, fig. 4, ref. no. 6b), having a top surface (Kishimoto, fig. 4, top of ref. no. 6b), a bottom surface (Kishimoto, fig. 4, bottom of ref. no. 6b), an inner surface (Kishimoto, fig. 4, inner surface of ref. no. 6b), and an outer surface (Kishimoto, fig. 4, outer surface of ref. no. 6b), and at least one connection point on the outer surface (Kishimoto, fig. 4, connecting fixing portion 5b to bolt 12a to vertical plate portion 6b, the connection located above the top surface of the water storage tank), wherein the inner surface and the outer surface extend between the top surface and the bottom surface (Kishimoto, fig. 4, see ref. no. 6b);
a stabilization member (Kishimoto, fig. 4, ref. no. 11), having a top surface (Kishimoto, fig. 4, top of ref. no. 11) and a bottom surface (Kishimoto, fig. 4, bottom of ref. no. 11b), a supporting surface (Kishimoto, fig. 4, inside surface of ref. no. 11a) that is opposed and connected to the primary member outer surface (Kishimoto, fig. 2, see connection between ref. nos. 11a and 6b), and a non-supporting surface (Kishimoto, fig. 4, outside surface of ref. no. 11a), wherein the supporting surface and the non-supporting surface extend between the top surface and the bottom surface (Kishimoto, fig. 4, see configuration of ref. no. 11), and the bottom surface is offset from the primary member bottom surface in a direction that is disposed away from the primary member top surface
a connecting member (Kishimoto, fig. 4, ref. no. 6a), having a connection surface (Kishimoto, fig. 4, bottom of ref. no. 6a), a top surface (Kishimoto, fig. 4, top of ref. no. 6a), a radial surface (Kishimoto, fig. 4, intersection of ref. nos. 6b and 6a), and an inner surface (Kishimoto, fig. 4, inner surface of ref. no. 6a), wherein the radial surface and the inner surface extend between the connection surface and the top surface (Kishimoto, fig. 4, see ref. no. 6a), and wherein the radial surface is opposing and connected to the primary member inner surface (Kishimoto, fig. 4, see ref. no. 6a) and the connection surface is coplanar with the bottom side of the primary member (Kishimoto, fig. 4, ref. no. 6a is flat);
a water storage tank (Kishimoto, fig. 4, water storage tank 3), having a top surface (Kishimoto, fig. 4, facing plate 4e) and a bottom surface, wherein the bottom surface of the connecting member is connected to the top surface of the water storage tank  (Kishimoto, fig. 4, see that lateral plate portion 6a is connected to the facing plate 4e), wherein the at least one connection point on the outer surface of the primary member is spaced apart from the top surface of the water storage tank in a direction away from the bottom surface of the water storage tank (Kishimoto, fig. 4, connecting fixing portion 5b to bolt 12a to vertical plate portion 6b, the connection located above the top surface of the water storage tank).
Kishimoto fails to explicitly teach:
a water storage tank, having a top surface, a bottom surface, and a cylindrical wall that extends between the top surface and the bottom surface, and the supporting surface of the stabilization member is connected to the cylindrical wall of the water storage tank.
Lesage teaches:
a water storage tank (Lesage, fig. 4, ref. no. 12), having a top surface (Lesage, fig. 2, ref. no. 41), a bottom surface (Lesage, fig. 4, bottom of ref. no. 12), and a cylindrical wall (Lesage, fig. 4, ref. no. 12’) that extends between the top surface and the bottom surface, and the supporting surface of the stabilization member is connected to the cylindrical wall of the water storage tank (Lesage, fig. 4, via ref. no. 22, instead of, e.g., ref. nos. 11b and 11c of Kishimoto, fig. 4).
The specific modification the examiner has in mind is mounting the tankless water heater of Kishimoto to a tank with the cylindrical jacket 12 of Lesage rather than the exterior case 4 of Kishimoto. This would require changing the shape of the connecting and stabilization members, but that is within the ability of a PHOSITA.
Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to modify the hot water supply system of Kishimoto as described in the previous paragraph in view of the teachings of Lesage (in the field of hot water supply systems) to use a more common cylindrical jacket rather than the boxy exterior case of Kishimoto, simplifying construction and part sourcing.
Regarding claim 9, the combined teachings teach:
The hot water supply system of claim 8 further comprising: a heat engine (Kishimoto, fig. 4, ref. no. 5) having a top connector (Kishimoto, fig. 4, ref. no. 5b), and a bottom connector (Kishimoto, fig. 4, ref. no. 5c), wherein the top connector is connected to the primary member (Kishimoto, fig. 4, see connection of ref. no. 5b to ref. no. 6b).
Regarding claim 16, the combined teachings teach:
The hot water supply system of claim 8 wherein a first heat engine is fastened to the primary member and the water storage tank with bolts (Kishimoto, fig. 4, ref. no. 14a, translation p. 9, line 58; Lesage, fig. 7, ref. no. 58 and fig. 8, ref. no. 38).

A second heat engine (with the same fasteners).
The applicant has not disclosed that having a second heat engine (italics added by examiner to emphasize the duplication) does anything more than produce the predictable result of increasing the heating capacity of the water heater. Since it has been held that duplication of parts has no patentable significance unless a new and unexpected result is produced, see MPEP 2144.04(VI)(B), it would have been obvious to one having ordinary skill in the art at the time the invention was made, to add a second heat engine in order to provide the predictable results of increasing the heating capacity of the water heater. 
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kishimoto (JP-2016156524-A) in view of Lesage (US-20150047578-A1) as applied to claim 8 and in further view of Adachi (JP-41002195-Y1).
Regarding claim 11, the combined teachings teach:
The hot water supply system of claim 8.
The combined teachings fail to explicitly teach:
a lower support bracket having a side surface configured to connect to the cylindrical wall of the water storage tank and having a bottom surface that is configured to be coplanar with a bottom surface of a water storage tank.
However, Adachi teaches:
a lower support bracket (Adachi, fig. 1, ref. no. 15) having a side surface configured to connect to the cylindrical wall of the water storage tank (Adachi, fig. 1, see positioning of side of ref. no. 15) and having a bottom surface that is configured to be coplanar with a bottom surface of a water storage tank (Adachi, fig. 1, see positioning of bottom of ref. no. 15).

Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to modify the hot water supply system of the combined teachings as described in the previous paragraph in view of the teachings of Adachi (in the field of hot water supply systems) to more securely attach the hot water supply system.
Claims 19, 21, 24-25, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lesage (US-20150047578-A1) in view of Kazumi (JP-61015459-U).
Regarding claim 19, Lesage teaches:
A hot water supply system comprising:
a water storage tank (Lesage, fig. 4, ref. no. 12), having a top surface (Lesage, fig. 2, ref. no. 41), a bottom surface (Lesage, fig. 4, bottom of ref. no. 12), and a cylindrical wall that extends between the top surface and the bottom surface (Lesage, fig. 4, ref. no. 12’).
Lesage fails to explicitly teach:
an offset mounting bracket comprising:
a primary member, having a top edge, a bottom edge, a first edge, and a second edge, and at least one connection point disposed between the top edge and the bottom edge, wherein the first edge and the second edge extend between the top edge and the bottom edge;
a plurality of structural supports each having a top side that is coplanar with the top edge of the primary member and a fastening side that is coplanar with the bottom edge of the primary member, wherein each of the plurality of structural supports are 
a plurality of connecting members, wherein each of the connecting members connect to the fastening side of one of the plurality of structural supports, wherein each of the plurality of connecting members extends away from the first edge and the second edge of the primary member
wherein the at least one connection point is configured to accept a fastener in a direction substantially perpendicular to the top of the water storage tank.

    PNG
    media_image1.png
    990
    1008
    media_image1.png
    Greyscale

Kazumi, fig. 2, annotated

an offset mounting bracket (Kazumi, annotated fig. 2) comprising:
a primary member (Kazumi, annotated fig. 2, ref. no. 806), having a top edge (Kazumi, annotated fig. 2, ref. no. 806a), a bottom edge (Kazumi, annotated fig. 2, ref. no. 806b), a first edge (Kazumi, annotated fig. 2, ref. no. 806c), and a second edge (Kazumi, annotated fig. 2, ref. no. 806d), and at least one connection point (Kazumi, annotated fig. 2, ref. no. 803) disposed between the top edge and the bottom edge, wherein the first edge and the second edge extend between the top edge and the bottom edge (see Kazumi, annotated fig. 2);
a plurality of structural supports (Kazumi, annotated fig. 2, ref. no. 802) each having a top side (Kazumi, annotated fig. 2, ref. no. 802a) that is coplanar with the top edge of the primary member and a fastening side (Kazumi, annotated fig. 2, ref. no. 802b) that is coplanar with the bottom edge of the primary member, wherein each of the plurality of structural supports are connected to the first edge and the second edge of the primary member and extend away from the primary member at an angle (see Kazumi, annotated fig. 2);
a plurality of connecting members (Kazumi, annotated fig. 2, ref. nos. 804a and 804b, sectioned off with dashed lines), wherein each of the connecting members connect to the fastening side of one of the plurality of structural supports, wherein each of the plurality of connecting members extends away from the first edge and the second edge of the primary member (see Kazumi, annotated fig. 2); and
wherein the at least one connection point is configured to accept a fastener in a direction substantially perpendicular to the top of the water storage tank (As can be seen in annotated fig. 2 from Kazumi in this office action, the fastener enters the top of 
The specific modification the examiner has in mind is placing an additional tankless water heater on top of the water storage tank of Lesage with the offset mounting bracket of Kazumi.
Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to modify the hot water supply system of Lesage as described in the previous paragraph in view of the teachings of Kazumi (in the field of hot water supply systems) to have a redundant tankless heater in case the tankless heater of Lesage lacks the capacity for the hot water demand or is out of service.
Regarding claim 21, the combined teachings teach:
The hot water supply system of claim 19 wherein the primary member (Kazumi, annotated fig. 2, ref. no. 806), a stabilization member (Kazumi, annotated fig. 2, ref. no. 104, sectioned off a dashed line), and the connecting members (Kazumi, annotated fig. 2, ref. nos. 804a and 804b, sectioned off with dashed lines) each further comprise at least one fastening hole (see that each has a fastener that a PHOSITA would understand that each leg 7 would have an associated hole for fastening).
Regarding claim 24, the combined teachings teach:
The hot water supply system of claim 19, further comprising at least one surface adaptor (Lesage, fig. 5a, ref. no. 22), comprising a curved surface (Lesage, fig. 5b, ref. no. 53) adapted to conform to the cylindrical wall of the water storage tank (Lesage, fig. 4, see ref. no. 22 conforming to the water storage tank); and
a flat surface (Lesage, fig. 5b, ref. no. 50) adapted to be coupled to a heat engine mount
Regarding claim 25, the combined teachings teach:
The hot water supply system of claim 24, wherein the surface adaptor is configured to connect a cylindrical object (Lesage, ref. no. 12) to planar fastening plane (Lesage, fig. 5a, ref. no. 50).
Regarding claim 27, the combined teachings teach:
The hot water supply system of claim 24, wherein the connecting member is connected to the top surface.
The combined teachings fail to explicitly teach:
wherein the connecting member is connected to the top surface with at least one bolt, rivet, or weld.
Lesage teaches connecting with bolts (Lesage, fig. 7, screws 58).
The specific modification the examiner has in mind is connecting the top surface with a bolt.
Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to modify the hot water supply system of Lesage in view of Kazumi as described in the previous paragraph in view of the teachings of Lesage (in the field of hot water supply systems) to removably attach the connecting member.
Claims 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lesage (US-20150047578-A1) in view of Kazumi (JP-61015459-U) as applied to claim 24 above and in further view of Adachi (JP-41002195-Y1).
Regarding claim 28, the combined teachings teach:
The hot water supply system of claim 24.
The combined teachings fail to explicitly teach:
a lower support bracket having a side surface configured to connect to the cylindrical wall of the water storage tank and having a bottom surface that is configured to be coplanar with a bottom surface of a water storage tank.
Adachi teaches:
a lower support bracket (Adachi, fig. 1, ref. no. 15) having a side surface configured to connect to the cylindrical wall of the water storage tank (Adachi, fig. 1, see positioning of side of ref. no. 15) and having a bottom surface that is configured to be coplanar with a bottom surface of a water storage tank (Adachi, fig. 1, see positioning of bottom of ref. no. 15).
The specific modification the examiner has in mind is adding the lower support bracket of Adachi to the hot water supply system of the combined teachings, in the same location as Adachi has it.
Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to modify the hot water supply system of the combined teachings as described in the previous paragraph in view of the teachings of Adachi (in the field of hot water supply systems) to more securely attach the hot water supply system.
Regarding claim 29, the combined teachings teach:
The hot water supply system of claim 24, wherein, the lower support bracket bottom surface is coplanar with the water storage tank bottom surface (Adachi, fig. 1, see positioning of bottom of ref. no. 15).
Regarding claim 30, the combined teachings teach:
The hot water supply system of claim 29 wherein the angle between the side surface and the bottom surface is 90 degrees (Adachi, fig. 1, see angle of ref. no. 15).
Allowable Subject Matter
Claims 20, 26, and 31-35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 20 and 31-35, the subject matter not found was a first heat engine fastened to the cylindrical wall of the water storage tank and the primary member, in combination with other elements of the claim. The closest art of record is Lesage in view of Kazumi. A modification of the device of Lesage in view of Kazumi would require a non-obvious structural modification of the device. Consequently, for at least the previously stated reasons, the prior art of record neither anticipates nor renders obvious the present invention as claimed.
Regarding claim 26, the subject matter not found was wherein the top connector is connected to the primary member, in combination with other elements of the claim. The closest art of record is Lesage in view of Kazumi. A modification of the device of Lesage in view of Kazumi would require a non-obvious structural modification of the device. Consequently, for at least the previously stated reasons, the prior art of record neither anticipates nor renders obvious the present invention as claimed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M. TRETTEL whose telephone number is (571)272-6750 and email address is benjamin.trettel@uspto.gov. The examiner can normally be reached MTuWThF, 9am-12pm, 1pm-5pm, 6pm-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN TRETTEL/Examiner, Art Unit 3762              

/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762